                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    JEFF OLBERG, an individual, et al.,                 CASE NO. C18-0573-JCC
10                          Plaintiffs,                   MINUTE ORDER
11           v.

12    ALLSTATE INSURANCE COMPANY, an
      Illinois Corporation,
13
                            Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to extend case
18
     schedule (Dkt. No. 39). Finding good cause, the Court GRANTS the motion. The following
19
     deadlines are EXTENDED as follows:
20
        1. Plaintiffs’ class certification motion and expert disclosures shall be filed on or before
21
            September 20, 2019;
22
        2. Depositions of Plaintiffs’ class certification experts shall be completed on or before
23
            October 18, 2019;
24
        3. Defendants’ class certification response and expert disclosures shall be filed on or before
25
            December 20, 2019;
26


     MINUTE ORDER
     C18-0573-JCC
     PAGE - 1
 1     4. Depositions of Defendants’ class certification experts shall be completed on or before

 2        January 31, 2020; and

 3     5. Plaintiffs’ reply in support of motion for class certification shall be filed on or before

 4        February 21, 2020.

 5        DATED this 14th day of March 2019.

 6                                                          William M. McCool
                                                            Clerk of Court
 7
                                                            s/Tomas Hernandez
 8
                                                            Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0573-JCC
     PAGE - 2
